CV5-459                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00459-CV





Roberto Duran, Jr., Appellant


v.


Douglas H. Merritt, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. 94-14899, HONORABLE PETER M. LOWRY, JUDGE PRESIDING





PER CURIAM

	Appellant Roberto Duran, Jr., tendered a motion for extension of time to file
"notice of appeal" in August 1995, complaining of a judgment that might have been signed on
June 26, 1995.  The office of the Clerk of this Court sent Mr. Duran correspondence informing
him of his obligation to file a cost bond or equivalent in the trial court, or to amend his "notice
of appeal" to a correct perfecting instrument if it had ever been filed in the trial court, of his
obligation to tender a transcript to this Court, and of the need for a final judgment.  Tex. R. App.
P. 41(a)(2); 46(f); 50(d); 54.  No transcript has ever been tendered to this Court, and, if the June
26, 1995, date were correct, the time to file a transcript or motion for extension of time to file a
transcript has passed.  Tex. R. App. P. 54(a), (c).
	However, the office of the Clerk of this Court requested that the Travis County
District Clerk's office forward a certified copy of the judgment in this cause, if one existed.  No
such judgment has ever been forwarded to this court.   Accordingly, the appeal appears to be
premature because there is no final judgment.  See North E. Indep. Sch. Dist. v. Aldridge, 400
S.W.2d 893, 895 (Tex. 1966).  Accordingly, we dismiss the appeal.  If satisfactory evidence that
a final judgment has been signed is tendered, the appeal may be reinstated.
	Appellant's pending motion for extension of time to file notice of appeal is
dismissed.

Before Chief Justice Carroll, Justices Aboussie and Kidd
Appeal Dismissed
Filed:   March 6, 1996
Do Not Publish